Reasons for Allowance
Claims 1-6, 8-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide an aramid paper as claimed in claim 1.  The closest prior art of record is Levit et al. (US Patent Application No. 2010/0206502), Fujimori et al. (US Patent Application No. 2014/0034256), Zhaoming et al. (CN 102517976), Kirayoglu et al. (US Patent No. 5,910,231) and Krahn et al. (US Patent Application No. 2013/0260123).  Levit et al. teach aramid paper having a density of not more than 0.43 g/cm3 and a grammage in the range of 30 to 60 g/m2, wherein the aramid paper comprise 5 to 65 parts by weight aramid shortcut fiber and a length of 2 to 25 millimeters, wherein the aramid shortcut comprises para-aramid shortcut, 30 to 90 parts by weight of aramid fibrids, wherein the aramid fibrid comprises para-aramid fibrid.  Levit et al. fail to teach a linear density of 2.6 dtex or lower, wherein the paper comprises 10-80 wt% or aramid pulp and wherein the aramid paper has a surface resistivity of at least 1 x 106 Ohms/square.  In fact, Levit et al. has a surface resistivity in the range of 187-5900 Ohms/square, which is far below the claimed range.  Fujimori et al. teach aramid paper, wherein the aramid paper comprises 5 to 60% by weight of aramid shortcut  with a linear density of 0.05 dtex to 25 dtex and a length of 1 mm to 25 mm.  Fujimori et al. fail to teach wherein the paper has a density in the range of 0.20-0.65 g/cm3 and a grammage in the range of 30-280 g/m2, wherein the aramid paper comprises 10-40 wt% of aramid shortcut, wherein the aramid shortcut comprises at 6 Ohms/square.  In fact, Fujimori et al. requires a surface resistivity of 10 to 5x102 Ohms/square, which is far below the claimed range.   Zhaoming et al. teach aramid paper, wherein the aramid paper comprises 20-80% para-aramid chopped fiber slurry, 10-60% para-aramid fibrid pulp and 10-60% para-aramid pulp slurry.  Zhaoming et al. fail to teach wherein the aramid paper has a density in the range of 0.20-0.65 g/cm3 and a grammage in the range of 30-280 g/m2, wherein the aramid paper comprises 10-40 wt% of aramid shortcut with a linear density of 2.6 dtex of lower and a length of 0.5-25 mm, wherein the aramid shortcut comprises at least 70 wt% para-aramid shortcut, 10-80 wt% aramid fibrid, wherein the aramid fibrid comprises at least 70 wt% para-aramid fibrid, and wherein the aramid paper has a surface resistivity of at least 1 x 106 Ohms/square.  Kirayoglu et al. teach a printed circuit board comprising a laminate comprising a composite sheet comprising at least one aramid paper, wherein a copper layer is present on at least one side of the composite sheet, wherein electrical components are affixed to the copper layer.  Kirayoglu et al. fail to teach wherein the aramid paper has a density of 0.20-0.65 g/cm3 and a grammage in the range of 30-280 g/m2, wherein the aramid paper comprises 10-40 wt% of aramid shortcut with a linear density of 2.6 dtex or lower and a length of 0.5-25 mm, wherein the aramid shortcut comprises at least 70 wt% para-aramid shortcut, 10-80 wt% of aramid fibrid, wherein the aramid fibrid comprises at least 70 wt% para-aramid fibrid, and 10-80 wt% of aramid pulp, and wherein the aramid paper has a surface resistivity of at least 1 x 106 Ohms/square.  3 and a grammage in the range of 30-280 g/m2, wherein the aramid paper comprises 10-40 wt% of aramid shortcut with a linear density of 2.6 dtex or lower and a length of 0.5-25 mm, wherein the aramid shortcut comprises at least 70 wt% para-aramid shortcut, 10-80 wt% of aramid fibrid, wherein the aramid fibrid comprises at least 70 wt% para-aramid fibrid, and 10-80 wt% of aramid pulp, and wherein the aramid paper has a surface resistivity of at least 1 x 106 Ohms/square.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/2/2021